MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) denial of petitioner’s second motion to reopen deportation proceedings.
Respondent’s motion for summary disposition is granted because the questions *263raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The BIA did not abuse its discretion in denying petitioner’s second motion to reopen as numerically barred and finding that petitioner did not meet the exceptions to the numerical limitations. See 8 C.F.R. § 1003.2(b)(2); Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002) (BIA’s denial of a motion to reopen is reviewed for abuse of discretion). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of deportation confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provid*263ed by 9th Cir. R. 36-3.